UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7397



BERNARD KIRK BARNES,

                                              Plaintiff - Appellant,

          and


ADRIAN JACKSON; MARTIN MORGAN; DAVID JOHNSON;
JONATHAN CARROLL; HASSON CRAIG; REGINALD
FRYER; CARLOS ANDERSON; ERNEST BATES; JOHNNY
BRAVO; MARY COOK; DAVID DUPREE; WILLIE BROWN;
MAURICE KINARD; TYRONE WILSON; JOHN WRIGHT;
JAMES MAYERS; MELVIN DREHER; RIO REED,

                                                          Plaintiffs,

          versus


JOSEPH BOCHENEK,

                                               Defendant - Appellee,

          and


LEON LOTT, Sheriff of Richland County,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-00-2682-2-19AJ)


Submitted:   January 17, 2002             Decided:   January 28, 2002
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Kirk Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Bernard   Kirk   Barnes   appeals    the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

Barnes’ case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).      The magistrate judge recommended

that relief be denied and advised Barnes that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Barnes failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).      Barnes has waived appellate review by

failing to file objections after receiving proper notice.        Accord-

ingly, we affirm the judgment of the district court.         We deny the

Appellee’s motion to dismiss.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   3